DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 8-11 and 15-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. PG Pub No. 20100197239 by Catovic et al. in view of U.S. Patent No. 9154977 by Kateley et al. and in further view of U.S. Patent No. 6856807 by Raith and U.S. PG Pub No. 20150373503 by Jovicic et al.
As to the combination of Claims 1 and 2 Catovic teaches: 
a) sending, periodically, from a radio frequency (RF) analysis system, to a mobile device, an indication of at least one geographic area of interest [Catovic, The wireless network transmits a set of geographic data defining a geographic region, hence an indication of geographic areas of interest, to the mobile device as disclosed in Para 11], 
b) receiving, from the mobile device, RF signal measurements [Catovic, The mobile device begins measuring network signal measurements as disclosed in Para 55 and the recorded measurements can be subsequently uploaded to the wireless network for analysis as disclosed in Para 11].

However in an analogous art, Kateley teaches wherein the at least one geographic area of interest is based on an RF coverage heatmap [Kateley, Heat map indicating areas with different signal qualities as disclosed in Fig. 10a and Col 19, Lines 43-61].
 It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the system of Catovic to include wherein the at least one geographic area of interest is based on an RF coverage heatmap as taught by Kateley in order to optimize the mobile phone network [Kateley, Col 1, Lines 22-41].
Catovic and Kateley do not teach wherein the mobile device takes RF signal measurements at a first rate when outside the at least one geographic area of interest and at a second rate when within the at least one geographic area of interest.
However in an analogous art, Raith teaches wherein the mobile device takes RF signal measurements at a first rate when outside the at least one geographic area of interest and at a second rate when within the at least one geographic area of interest [Raith, Position updating, hence making measurement, becomes less frequent, hence a first rate, as the mobile terminal 20 moves farther from the point of interest, hence outside one geographic area, and becomes more frequent, hence a second rate, as the mobile terminal 20 moves closer to the point of interest, hence inside one geographic area, as disclosed in Col 4, Lines 51-65 and Col 1, Lines 51-63].
It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the system of Catovic and Kateley to include wherein the mobile device takes RF 
Catovic, Kateley and Raith do not teach c) updating the RF coverage heatmap based on the received RF signal measurements; and d) updating the at least one geographic area of interest based on the updated RF coverage heatmap.
However in an analogous art, Jovicic teaches c) updating the RF coverage heatmap based on the received RF signal measurements; and d) updating the at least one geographic area of interest based on the updated RF coverage heatmap [Jovicic, Heatmap is updated according to the received signal and sent to the mobile device as disclosed in Fig. 2]. 
It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the system of Catovic, Kateley and Raith to include c) updating the RF coverage heatmap based on the received RF signal measurements; and d) updating the at least one geographic area of interest based on the updated RF coverage heatmap as taught by Jovicic in order to improve locating radio frequency devices in communications systems [Jovicic, Para 5].
As to Claim 3  Catovic modified by Kateley, Raith and Jovicic teaches the method of claim 1 wherein the RF coverage heatmap includes expected RF signal measurements based on RF coverage calculations [Kateley, Heat map indicating areas with different signal qualities as disclosed in Fig. 10a and Col 19, Lines 43-61].
As to Claim 4 Catovic modified by Kateley, Raith and Jovicic teaches the method of claim 1 further comprising: 

including the geographic area in the at least one geographic area of interest [Kateley, Region of interest is determined based on the data as disclosed in Col 15, Lines 4-20].
As to the combination of Claims 8 and 9 Catovic teaches: 
a) send, periodically, from a radio frequency (RF) analysis system, to a mobile device, an indication of at least one geographic area of interest [Catovic, The wireless network transmits a set of geographic data defining a geographic region, hence an indication of geographic areas of interest, to the mobile device as disclosed in Para 11], 
b) receive, from the mobile device, RF signal measurements [Catovic, The mobile device begins measuring network signal measurements as disclosed in Para 55 and the recorded measurements can be subsequently uploaded to the wireless network for analysis as disclosed in Para 11].
Catovic does not teach wherein the at least one geographic area of interest is based on an RF coverage heatmap.
However in an analogous art, Kateley teaches wherein the at least one geographic area of interest is based on an RF coverage heatmap [Kateley, Heat map indicating areas with different signal qualities as disclosed in Fig. 10a and Col 19, Lines 43-61].
 It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the system of Catovic to include wherein the at least one geographic area of 
Catovic and Kateley do not teach wherein the mobile device takes RF signal measurements at a first rate when outside the at least one geographic area of interest and at a second rate when within the at least one geographic area of interest.
However in an analogous art, Raith teaches wherein the mobile device takes RF signal measurements at a first rate when outside the at least one geographic area of interest and at a second rate when within the at least one geographic area of interest [Raith, Position updating, hence making measurement, becomes less frequent, hence a first rate, as the mobile terminal 20 moves farther from the point of interest, hence outside one geographic area, and becomes more frequent, hence a second rate, as the mobile terminal 20 moves closer to the point of interest, hence inside one geographic area, as disclosed in Col 4, Lines 51-65 and Col 1, Lines 51-63].
It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the system of Catovic and Kateley to include wherein the mobile device takes RF signal measurements at a first rate when outside the at least one geographic area of interest and at a second rate when within the at least one geographic area of interest as taught by Raith in order to improve utility of wireless communication devices while reducing power consumption [Raith, Col 1, Lines 11-46].
Catovic, Kateley and Raith do not teach c) update the RF coverage heatmap based on the received RF signal measurements, and d) update the at least one geographic area of interest based on the updated RF coverage map.

It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the system of Catovic, Kateley and Raith to include c) update the RF coverage heatmap based on the received RF signal measurements, and d) update the at least one geographic area of interest based on the updated RF coverage map as taught by Jovicic in order to improve locating radio frequency devices in communications systems [Jovicic, Para 5].
As to Claim 10 Catovic modified by Kateley, Raith and Jovicic teaches the medium of claim 8 wherein the RF coverage heatmap includes expected RF signal measurements based on RF coverage calculations [Kateley, Heat map indicating areas with different signal qualities as disclosed in Fig. 10a and Col 19, Lines 43-61].
As to Claim 11 Catovic modified by Kateley, Raith and Jovicic teaches the medium of claim 8 further comprising instructions to: 
determine RF signal measurements are lower than expected in a geographic area [Kateley, Problem areas within the region of coverage are identified where the performance metric is below a threshold or where signal strength is reduced as disclosed in Col 4, Lines 18-32]; and include the geographic area in the at least one geographic area of interest [Kateley, Region of interest is determined based on the data as disclosed in Col 15, Lines 4-20].
As to Claim 15 Catovic teaches method comprising:

Catovic does not teach the at least one geographic area of interest determined by a heatmap including RF signal measurements of a geographic area.
However in an analogous art, Kateley teaches the at least one geographic area of interest determined by a heatmap including RF signal measurements of a geographic area [Kateley, Heat map indicating areas with different signal qualities as disclosed in Fig. 10a and Col 19, Lines 43-61].
 It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the system of Catovic to include the at least one geographic area of interest determined by a heatmap including RF signal measurements of a geographic area as taught by Kateley in order to optimize the mobile phone network [Kateley, Col 1, Lines 22-41].
Catovic and Kateley do not teach taking, by the mobile device, RF signal measurements at a first rate when the mobile device is outside the at least one geographic area of interest, taking RF signal measurements at a second rate when the mobile device is inside the at least one geographic area of interest, and providing the RF signal measurements taken at the first and second rates to an RF analysis system, wherein the second rate is higher than the first rate, wherein the RF signal measurements include geographic location information.
However in an analogous art, Raith teaches taking, by the mobile device, RF signal measurements at a first rate when the mobile device is outside the at least one geographic area 
It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the system of Catovic and Kateley to include taking, by the mobile device, RF signal measurements at a first rate when the mobile device is outside the at least one geographic area of interest, taking RF signal measurements at a second rate when the mobile device is inside the at least one geographic area of interest, and providing the RF signal measurements taken at the first and second rates to an RF analysis system, wherein the second rate is higher than the first rate, wherein the RF signal measurements include geographic location information as taught by Raith in order to improve utility of wireless communication devices while reducing power consumption [Raith, Col 1, Lines 11-46].
Catovic, Kateley and Raith do not teach wherein the RF analysis system updates the heatmap, periodically, by incorporating the RF signal measurements taken at the first and second rates into the heatmap and generates new geographic areas of interest based on the updated heatmap.

It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the system of Catovic, Kateley and Raith to include wherein the RF analysis system updates the heatmap, periodically, by incorporating the RF signal measurements taken at the first and second rates into the heatmap and generates new geographic areas of interest based on the updated heatmap as taught by Jovicic in order to improve locating radio frequency devices in communications systems [Jovicic, Para 5].
As to Claim 16 Catovic modified by Kateley, Raith and Jovicic teaches the method of claim 15 further comprising: 
receiving, periodically, by the mobile device, the new geographic areas of interest [Kateley, Region of interest is determined based on the data as disclosed in Col 15, Lines 4-20].
As to Claim 17 Catovic modified by Kateley, Raith and Jovicic teaches the method of claim 15 further comprising: 
suspending RF signal measurements when the mobile device is in an excluded geographic region [Catovic, The terminal may cause the measurement module to end the recording of the data where the position location is outside the geographic area as disclosed in Para 93].
As to Claim 18 Catovic modified by Kateley, Raith and Jovicic teaches the method of claim 15 further comprising: 

As to Claim 19 Catovic modified by Kateley, Raith and Jovicic teaches the method of claim 15 further comprising: 
storing the RF signal measurements taken at the first and second rates locally on the mobile device [Catovic, The mobile device begins measuring and logging the network signal as disclosed in Para 55]; and 
providing the RF signal measurements to the RF analysis system when connected to the RF analysis system over a local connection [Catovic, The recorded measurements is uploaded to the wireless management network if the serving base station is in the reporting region, hence the UE being connected to the base station, as disclosed in Fig. 10].
As to Claim 20 Catovic modified by Kateley, Raith and Jovicic teaches the method of claim 15 further comprising: 
taking RF signal measurements at the second rate when the mobile device is outside the at least one geographic area of interest and the RF signal measurements have fallen below a threshold [Raith, Position updating, hence making measurement, becomes less frequent, hence a first rate, as the mobile terminal 20 moves farther from the point of interest, hence outside one geographic area, and becomes more frequent, hence a second rate, as the mobile terminal 20 moves closer to the point of interest, hence inside one geographic area, as disclosed in Col 4, Lines 51-65 and Col 1, Lines 51-63].
Claims 5 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. PG Pub No. 20100197239 by Catovic et al. in view of U.S. Patent No. 9154977 by Kateley et al. and in further view of U.S. Patent No. 6856807 by Raith, U.S. PG Pub No. 20150373503 by Jovicic et al and U.S. Patent No. 9756472 by Sun et al.
As to Claim 5 Catovic modified by Kateley, Raith and Jovicic teaches the method of claim 1. 
Catovic modified by Kateley, Raith and Jovicic do not teach detecting a suspected RF dead spot on the RF coverage heatmap; and sending an alert to the mobile device indicating a location of the suspected RF dead spot, wherein the mobile device collects more detailed RF signal measurements when located within the suspected RF dead spot.
However in an analogous art, Sun teaches detecting a suspected RF dead spot on the RF coverage heatmap [Sun, A list of blind areas is determined as disclosed in Fig. 1]; and sending an alert to the mobile device indicating a location of the suspected RF dead spot, wherein the mobile device collects more detailed RF signal measurements when located within the suspected RF dead spot [Sun, The user is prompted about the signal coverage areas near the current location according to the list of blind areas as disclosed in Fig. 1]. 
It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the system of Catovic modified by Kateley, Raith and Jovicic to include detecting a suspected RF dead spot on the RF coverage heatmap; and sending an alert to the mobile device indicating a location of the suspected RF dead spot, wherein the mobile device collects more detailed RF signal measurements when located within the suspected RF dead spot as taught by 
As to Claim 12 Catovic modified by Kateley, Raith and Jovicic teaches the medium of claim 8. 
Catovic modified by Kateley, Raith and Jovicic do not teach detect a suspected RF dead spot on the RF coverage heatmap, and send an alert to the mobile device indicating a location of the suspected RF dead spot, wherein the mobile device collects more detailed RF signal measurements when located within the suspected RF dead spot.
However in an analogous art, Sun teaches detect a suspected RF dead spot on the RF coverage heatmap [Sun, A list of blind areas is determined as disclosed in Fig. 1], and send an alert to the mobile device indicating a location of the suspected RF dead spot, wherein the mobile device collects more detailed RF signal measurements when located within the suspected RF dead spot [Sun, The user is prompted about the signal coverage areas near the current location according to the list of blind areas as disclosed in Fig. 1].
It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the system of Catovic modified by Kateley, Raith and Jovicic to include detect a suspected RF dead spot on the RF coverage heatmap, and send an alert to the mobile device indicating a location of the suspected RF dead spot, wherein the mobile device collects more detailed RF signal measurements when located within the suspected RF dead spot as taught by Sun in order to improve user experience when using mobile communications devices by prompting the user of the wireless signal coverage area [Sun, Col 1, Lines 34-47].
Claims 6-7, 13-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. PG Pub No. 20100197239 by Catovic et al. in view of U.S. Patent No. 9154977 by Kateley et al. and in further view of U.S. Patent No. 6856807 by Raith, U.S. PG Pub No. 20150373503 by Jovicic et al and U.S. Patent No. 8787900 by Amine et al.
As to Claim 6 Catovic modified by Kateley, Raith and Jovicic teaches the method of claim 1. 
Catovic modified by Kateley, Raith and Jovicic do not teach correlating environmental conditions with the received RF signal measurements.
However in an analogous art, Amine teaches correlating environmental conditions with the received RF signal measurements [Amine, Correlation characteristics express changing environment conditions as disclosed in Col 2, Lines 3-5].
It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the system of Catovic modified by Kateley, Raith and Jovicic to include correlating environmental conditions with the received RF signal measurements as taught by Amine in order to improve correlating the mobile phone environments with the signal quality by the wireless communication systems [Amine, Col 1, Lines 46-62].
As to Claim 7 Catovic modified by Kateley, Raith and Jovicic teaches the method of claim 1. 
Catovic modified by Kateley, Raith and Jovicic do not teach receiving antenna orientation information from the mobile device, and correlating the antenna orientation information with the RF signal measurements.

It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the system of Catovic modified by Kateley, Raith and Jovicic to include receiving antenna orientation information from the mobile device, and correlating the antenna orientation information with the RF signal measurements as taught by Amine in order to improve correlating the mobile phone environments with the signal quality by the wireless communication systems [Amine, Col 1, Lines 46-62].
As to Claim 13 Catovic modified by Kateley, Raith and Jovicic teaches the medium of claim 8. 
Catovic modified by Kateley, Raith and Jovicic do not teach correlate environmental conditions with the received RF signal measurements.
However in an analogous art, Amine teaches correlate environmental conditions with the received RF signal measurements [Amine, Correlation characteristics express changing environment conditions as disclosed in Col 2, Lines 3-5].
It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the system of Catovic modified by Kateley, Raith and Jovicic to include correlate environmental conditions with the received RF signal measurements as taught by Amine in order 
As to Claim 14 Catovic modified by Kateley, Raith and Jovicic teaches the medium of claim 8 further comprising instructions to:
Catovic modified by Kateley, Raith and Jovicic do not teach receive antenna orientation information from the mobile device, and correlate the antenna orientation information with the RF signal measurements.
However in an analogous art, Amine teaches receive antenna orientation information from the mobile device, and correlate the antenna orientation information with the RF signal measurements [Amine, Correlation characteristics express changing environment conditions as well as the physical relations among antennas in the cell phone as disclosed in Cole 2, Lines 3-5, wherein the orientation of the cell phone impacts the correlation coefficient matrix as disclosed in Fig. 2B and Col 4, Lines 37-51].
It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the system of Catovic modified by Kateley, Raith and Jovicic to include receive antenna orientation information from the mobile device, and correlate the antenna orientation information with the RF signal measurements as taught by Amine in order to improve correlating the mobile phone environments with the signal quality by the wireless communication systems [Amine, Col 1, Lines 46-62].

Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive. 
Argument (1): Regarding Claims 1-4, 8-11, and 15-20, Applicant argues that the cited sections of Raith describe the mobile device updating location at different frequencies. However, this is not the same as taking Radio Frequency signal measurements at a first and second rate. At best, Raith describes reporting locations at different rates. A location is not the same as a radio frequency signal measurement. Applicant further argues that equating a position update with a measurement may or may not be a reasonable interpretation of a measurement. However, it is not a reasonable interpretation to equate a Radio Frequency Signal Measurement, a specific type of measurement, with a position update. Raith has been reviewed, and it cannot be determined where in Raith determining a position is based on an RF signal measurement is disclosed. Thus, even if determining a position is improperly considered making a measurement, it cannot be determined where in Raith that measurement is based on an RF signal. Raith, Col. 4, lines 1-13 states that the invention disclosed is not concerned with how position is determined. Although several position determining techniques are mentioned ( e.g. GPS, LORAN), there is no disclosure of how those techniques use RF signal measurement to determine position.
Examiner’s Response: Examiner respectfully disagrees. In response to applicant’s argument, the position estimator 50 of the mobile radio communication terminal 20 determines the position estimate based on the signal received at antenna 52, hence an RF signal, wherein the received signal is used for the calculation of the position estimate, hence measuring signal received at antenna 52, as disclosed in Col 3, Lines 15-39 of Raith. 
Further, the description of Fig.2 makes it clear that the ‘update frequency’ includes both position determination (block 62) as well as reporting (block 68) its position.   It is noted that GPS signal reception reads on the claimed “RF signal measurements”, (See 4,968,981 incorporated by reference).  Finally, it is noted that the recited method of claim 1 includes the steps of ‘sending’, ‘receiving’, and ‘updating’ and the “wherein the mobile device takes RF signal measurements at a first rate…” is merely an intended use not carrying patentable weight because it does not limit any of the steps of the claimed method.  It has been treated for compact prosecution.

Argument (2): Regarding Claims 1-4, 8-11, and 15-20, Applicant argues that the OA interpretation of a geographic location as a distance from a fixed point is unreasonably broad. A distance from a fixed point will always be a circle (with a donut shape if a range of distances is used). Thus the location reporting frequency of Raith 
Examiner’s Response: Examiner respectfully disagrees. In response to applicant’s argument, the claimed limitation, as currently recited, does not limit the geographic area of interest to any shape, size, or any other specifications nor does it exclude a circular or donut shaped areas from the scope of the claim. The position estimator 50 indicates that the mobile terminal 20 is close to a known location (i.e., the distance from the current position of the mobile terminal 20 and the stored location is less than a predetermined threshold distance) as disclosed in Col 6, Lines 10-22 of Raith, wherein the threshold distance denotes the boundary of a specific area as disclosed in Col 7, Lines 21-24 of Raith. Therefore, Raith teaches “wherein the mobile device takes RF signal measurements at a first rate when outside the at least one geographic area of interest and at a second rate when within the at least one geographic area of interest”, See Col 4, Lines 51-65 and Col 1, Lines 51-63, where Raith discloses position updating, hence making measurement, becomes less frequent, hence a first rate, as the mobile terminal 20 moves farther from the point of interest, hence outside one geographic area, and becomes more frequent, hence a second rate, as the mobile terminal 20 moves closer to the point of interest, hence inside one geographic area.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM SOLTANZADEH whose telephone number is (571)272-2166.  The examiner can normally be reached on Mon, Wed, Th 10:00-5:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/MARYAM SOLTANZADEH/Examiner, Art Unit 2646                                                                                                                                                                                                        
/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646